                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                               Judge Raymond P. Moore

Civil Action No. 1:19-cv-00076-RM-KLM

ALLIANCE OF NUCLEAR WORKERS ADVOCACY GROUPS,
ROCKY FLATS DOWNWINDERS,
CANDELAS GLOWS/ROCKY FLATS GLOWS,
ENVIRONMENTAL INFORMATION NETWORK (EIN) INC.,
ROCKY FLATS NEIGHBORHOOD ASSOCIATION,
ROCKY FLATS RIGHT TO KNOW, and
ROCKY MOUNTAIN PEACE & JUSTICE CENTER,

       Petitioners,

v.

UNITED STATES OF AMERICA,

      Defendant.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

       This matter is before the Court on Petitioners’ motion for writ of mandamus. (ECF

No. 27.) The motion has been fully briefed. (ECF Nos. 28, 29.) For the reasons given below,

the Court denies the motion.

I.     LEGAL STANDARD

       Under 28 U.S.C. § 1361, “[t]he district courts shall have original jurisdiction of any

action in the nature of mandamus to compel an officer or employee of the United States or any

agency thereof to perform a duty owed to the plaintiff.” For mandamus to issue, a court must

find a clear right to the relief sought, a plainly defined and peremptory duty on the part of the

defendant to do that action in question, and no other adequate remedy available. Wilder v.
Prokop, 846 F.2d 613, 620 (10th Cir. 1988). “[T]he remedy of mandamus is a drastic one, to be

invoked only in extraordinary situations.” Id. (quotation omitted).

II.    BACKGROUND

       Petitioners brought this action to obtain business records that third parties provided to

special grand jury 89-2, which was impaneled thirty years ago to investigate possible

environmental crimes at the Rocky Flats Nuclear Weapons Plant. After the grand jury was

discharged, the operator of the facility pled guilty to ten criminal charges and agreed to pay a

fine of $18.5 million.

       Matters occurring before a grand jury are generally secret. See Fed. R. Crim. P. 6(e)(2).

Petitioners seek disclosure of these business records under an exception to the general rule

allowing a court to authorize disclosure of grand-jury matter “preliminary to or in connection

with a judicial proceeding.” Fed. R. Crim. P. 6(e)(3)(E)(i). In the alternative, Petitioners

contend that the business records are not grand jury records subject to Fed. R. Crim. P. 6(e).

       Petitioners have requested that Defendant produce the business records, but Defendant

states that it cannot locate them. Petitioners seek an order directing the Department of Justice to

“commit sufficient resources and investigation methods necessary to report back to this Court

and Petitioners within thirty (30) days the location of the business records.” (ECF No. 27 at 4.)

III.   ANALYSIS

       The Court finds that Petitioners have failed to demonstrate an extraordinary situation for

which the drastic remedy of mandamus relief would be appropriate. First, they have not cited

any legal authority for the proposition that they are entitled to the business records. Thus, they

have not shown a clear right to the relief sought.


                                                 2
        Second, although Petitioners have identified some legal authority for the proposition that

Defendant has a legal duty to make, preserve, and manage its records, they have not shown a

plainly defined and peremptory duty on the part of Defendant to locate and disclose the records

at issue here.

        Third, Petitioners have not shown that no other adequate remedy is available. They argue

that attempting to obtain the records from the parties that produced them would be futile but do

not assert that they have undertaken any such effort.

        Under these circumstances, Petitioners have not shown that they are entitled to

mandamus relief.

IV.     CONCLUSION

        Therefore, Petitioners’ motion (ECF No. 27) is DENIED.

        DATED this 4th day of September, 2019.

                                                        BY THE COURT:



                                                        ____________________________________
                                                        RAYMOND P. MOORE
                                                        United States District Judge




                                                 3
